Citation Nr: 1001606	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder, diagnosed as degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired in February 1972 after 22 years and 6 
months of active duty service.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in November 2009.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated June 1994, the RO denied the 
Veteran's claim for entitlement to service connection for a 
bilateral knee disorder.

2.  The Veteran withdrew his appeal of that decision, and it 
became final one year later.  

3.  Evidence received since the RO's June 1994 decision is 
relevant and probative to the issue on appeal.


CONCLUSION OF LAW

The evidence submitted since the RO's June 1994 decision 
denying service connection for a bilateral knee disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, the Board is reopening the Veteran's claim, but 
is remanding the reopened claim for further development.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

The Veteran is claiming entitlement to service connection for 
DJD in both of his knees.  The RO denied this claim in June 
1994 on the basis that he failed to show a diagnosis of DJD 
either currently or within one year of active duty service 
during active duty.  In October 1994, he asked that this 
claim be withdrawn, and the decision became final one year 
later. 

The evidence of record at the time of the June 1994 decision 
included the Veteran's service treatment records, private 
treatment records from September 1993 and March 1994, as well 
as VA outpatient treatment records from March 1993 to March 
1994.  

Since the time of the June 1994 decision, the Veteran has 
submitted evidence indicating the presence of arthritis in 
both knees.  Specifically, a VA examination in November 1994 
indicated that, despite past diagnoses of bursitis rather 
than arthritis, he underwent a total knee replacement in the 
left knee in October 1994.  Additionally, X-rays taken of his 
right knee in August 2007 indicated osteoarthritic changes as 
evidenced by mild narrowing of the joint space and bone 
spurs.  A follow-up evaluation in October 2007 also included 
a diagnosis of arthralgia of the knees.  

Given that the Veteran's claim for a bilateral knee disorder 
was denied in June 1994 at least partially on the basis that 
there was no indication of a current diagnosis of arthritis 
in the knees, the Board concludes that the evidence outlined 
above is both new and material to this claim.  Consequently, 
in this case, the Board finds that the current evidence is 
new and material to the claim under 38 C.F.R. § 3.156(a).  
Thus, the Veteran's application to reopen the claim is 
granted.   


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral knee disorder, characterized as 
DJD, is granted.




REMAND

With the Veteran's claim for entitlement to service 
connection for a bilateral knee disorder having been 
reopened, the Board determines that further development is 
necessary to adjudicate the claim.  

As was noted above, the evidence in the claims file 
establishes that the Veteran has a history of arthritis in 
both knees.  X-rays confirmed the continued presence of 
arthritis in his right knee, and his left knee was replaced 
in October 1994.  Although his service treatment records do 
not note any disorders to the knees while on active duty, a 
VA examination should be scheduled so that a nexus opinion 
may be provided.

Additionally, at his hearing before the Board, the Veteran 
asserted that his bilateral knee condition has worsened due 
to his abnormal gait cause by his service-connected low back 
disability.  Since he has not previously mentioned this 
avenue of entitlement, he should be provided with VCAA 
compliant notice addressing service connection for disorders 
that are proximately due to previously service-connected 
disabilities.  See 38 C.F.R. § 3.310 (2009).

Finally, the Board notes that the claims file contains some 
correspondence relating to a civil action in which the 
Veteran is a party.  These documents indicate that the 
Veteran may have received treatment from the VA Medical 
Center in Bay Pines, Florida, but these records are not in 
the file.  Therefore, an attempt should be made to acquire 
them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Any treatment records from the VA 
Medical Center in Mountain Home, Florida, 
from March 2009 to the present, as well as 
any records regarding treatment at the VA 
Medical Center in Bay Pines, Florida, 
should be acquired and associated with the 
claims file.  

2. The Veteran should be provided notice 
that is compliant with the VCAA regarding 
the evidence necessary to establish 
service connection as secondary to a 
service-connected disability.  The Veteran 
should also be afforded the appropriate 
amount of time to submit evidence.

3. The Veteran should be scheduled for an 
examination to determine the nature, 
extent, and etiology of the arthritis in 
his knees.  The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must note in the examination report that 
he/she had an opportunity to review the 
file.  All indicated studies should be 
conducted and all pertinent pathology 
should be noted in the examination report.

For any knee disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater), that such 
disorder had its clinical onset in service 
or is otherwise related to active service. 

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater), that such 
disorder is attributable to, or has been 
aggravated by, a service-connected 
disability.

Any opinions provided by the examiner 
should be supported by a thorough 
discussion of the reasoning and basis for 
his or her opinion.  If the examiner is 
unable to render such an opinion, this 
should also be accompanied by his or hear 
reasoning as to why such an opinion can 
not be provided.

4. Following the completion of the above, 
the RO should re-adjudicate the issue of 
entitlement to service connection for a 
bilateral knee disorder.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


